II115th CONGRESS1st SessionS. 1530IN THE SENATE OF THE UNITED STATESJuly 11, 2017Mr. Coons (for himself, Mr. Cassidy, Mr. Barrasso, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to encourage Medicare beneficiaries to voluntarily
			 adopt advance directives guiding the medical care they receive.
	
		1.Short titleThis Act may be cited as the Medicare Choices Empowerment and Protection Act.
		2.Medicare advance directive certification programPart B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at
			 the end the following new section:
			1849.Medicare advance directive certification program(a)In general
						(1)Establishment of ProgramThe Secretary shall establish and implement an Advance Directive Certification Program (in this
			 section referred to as the Program) under which the Secretary shall encourage eligible beneficiaries to adopt and maintain certified
			 advance directives to guide the delivery of health care to such
			 beneficiaries. The Secretary shall implement the Program not later than 3
			 years after the date of enactment of this section.
						(2)DefinitionsIn this section:
							(A)Certified advance directiveThe term certified advance directive means any electronically stored statement by an eligible beneficiary who—
								(i)provides instructions that outline the kind of medical treatments and care that such beneficiary
			 would want or not want under particular conditions, and may also include
			 the identification of a health care proxy or legal representative to make
			 medical treatment decisions for the beneficiary if the beneficiary becomes
			 unable to make or communicate those decisions;
								(ii)is executed in accordance with the law governing advance directives of the State involved; and
								(iii)is offered by an entity that has received accreditation from the Secretary under this section.
								(B)Eligible BeneficiaryThe term eligible beneficiary means an individual enrolled under this part.
							(3)VoluntaryParticipation in the Program shall be voluntary with respect to the eligible beneficiary and an
			 eligible beneficiary who has registered a certified advance directive
			 under the Program may terminate such directive at any time. Nothing in
			 this section shall require an eligible beneficiary to adopt or maintain a
			 certified advance directive.
						(4)Best practicesIn establishing and implementing the Program, the Secretary shall consider—
							(A)best practices within existing advance directive registry technologies, programs, and systems,
			 including web-based or cloud-based advance directive technologies—
								(i)which may utilize time and date stamps, video, or other innovative measures to protect the
			 authenticity, improve the quality, and enhance the security of such
			 directives; and
								(ii)which may utilize secure email and messaging technologies and nationally recognized health care
			 information technology standards to improve the accessibility and
			 interoperability of such directives; and
								(B)best practices for educating beneficiaries on means for communicating beneficiaries’ authenticated
			 wishes to applicable family members, legal representatives, providers or
			 health care proxies, including the use of email or other mail formats as
			 well as access through mobile devices (as defined by the Secretary).
							(5)Enrollment and disenrollmentThe Secretary shall establish procedures for eligible beneficiaries to enroll and disenroll under
			 the Program. Such procedures shall ensure that enrollment and
			 disenrollment is available through an online process. The Secretary shall
			 also establish procedures to ensure Program participants can update or
			 amend an advance directive in a timely and secure manner.
						(6)State LawThis section shall in no way supercede, abrogate, or otherwise interfere with State law governing
			 advance directives. Under the Program, the Secretary shall establish a
			 process under which the Secretary is required to verify that digital
			 advance directive vendors or other entities providing a digital advance
			 directive participating in the program enable those using their services
			 to complete advance directives that fully comply with the law governing
			 advance directives of the State involved.
						(7)Display of Statutory and Alternative Advance Directive FormsUnder the Program, the Centers for Medicare & Medicaid Services shall provide, through a clearinghouse website, links to statutory and
			 alternative advance directive forms and a State-by-State index to such
			 forms to allow a beneficiary to create, adopt, modify, and terminate an
			 advance directive with any content permitted or required, and in any form
			 authorized by a State, in accordance with the requirements of
			 subparagraphs (C) through (E) of subsection (e)(1) and subsection (e)(2).
						(8)Access in Cases of Dispute over TreatmentUnder the Program:
							(A)Special AccessThe Secretary shall establish a process whereby, with respect to a beneficiary with a certified
			 advance directive, a person described in subparagraph (B) may obtain
			 access to the beneficiary’s advance directive for the purposes of viewing
			 and sharing such advance directive when—
								(i)the provisions of the advance directive have come into force under the applicable State’s law
			 because the beneficiary has become incapable of making health care
			 decisions or under other circumstances provided under State law; and
								(ii)at least one person described in subparagraph (B) is questioning or disputing the provision,
			 withholding, or withdrawal of medical treatment, food, or fluids with
			 respect to the beneficiary.
								(B)Interested IndividualsA person described in this subparagraph, with respect to a beneficiary, is—
								(i)any individual who is a member of any class of persons who, under the applicable State’s law, would
			 potentially be eligible to serve as a health care decision maker for the
			 beneficiary if an advance directive had not been executed regardless of
			 whether higher priority for such eligibility would be accorded to another
			 individual or individuals; and
								(ii)if the applicable State’s law does not designate persons or classes of persons described in clause
			 (i), any person related within the third degree of consanguinity or
			 affinity to the beneficiary.
								(b)Registration
						(1)In generalThe Secretary shall establish procedures for an eligible beneficiary to register such beneficiary’s
			 adoption of a certified advance directive under the Program. Such
			 procedures shall ensure that registration is available through an online
			 process. The Secretary shall also establish procedures to ensure Program
			 participants can update previously registered information that is no
			 longer accurate and indicate that an advance directive has been
			 terminated.
						(2)Required informationIn addition to such other information as the Secretary may deem appropriate, an eligible
			 beneficiary seeking to register a certified advance directive under the
			 Program shall indicate where the advance directive is maintained or how it
			 may be accessed.
						(3)Registration periodsThe procedures established under paragraph (1) shall provide that registration under the Program
			 shall occur during—
							(A)an eligible beneficiary’s initial enrollment under an MA plan under part C as described in
			 paragraph (1) of section 1851(e); and
							(B)the annual, coordinated election period under paragraph (3) of such section.
							(4)Privacy and security
							(A)In generalThe Secretary shall ensure that all aspects of the registration system comply with the Federal
			 regulations (concerning the privacy of individually identifiable health
			 information) promulgated under section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 subject to the access
			 authorized under subsection (a)(8), in accordance with subsection
			 (c)(2)(E).
							(B)AccessThe Secretary shall utilize standardized data protections and privacy standards, including the
			 Federal regulations described in paragraph (1), to ensure that the
			 registration record of an eligible beneficiary can only be accessed by—
								(i)the beneficiary, through the process established under paragraph (1);
								(ii)those authorized to access the advance directive under subsection (a)(8) and subsection (c)(2)(E);
			 and
								(iii)providers of services and suppliers participating under this title, through a process established
			 by the Secretary.
								(c)Accreditation
						(1)In generalUnder the Program, the Secretary shall—
							(A)grant accreditation to advance directive vendors and other entities providing advance directives
			 that meet the accreditation criteria established under paragraph (2); and
							(B)establish a process whereby advance directive vendors and other entities providing advance
			 directives may obtain accreditation under this subsection.
							(2)Accreditation criteriaThe Secretary, in consultation with the General Accounting Office, shall establish accreditation
			 criteria for advance directive vendors and other entities providing
			 advance directives that seek to offer advance directives to be certified
			 under the Program. Such criteria shall consist of the following:
							(A)Process for adopting advance directiveThe advance directive vendor or other entity providing an advance directive shall allow a
			 beneficiary to create, adopt, modify, and terminate an advance directive
			 through an online process.
							(B)VendorsThe advance directive vendor or other entity providing an advance directive shall comply with an
			 annual quality review to be conducted by the Secretary.
							(C)Use of statutory and alternative advance directive formsThe advance directive vendor or other entity providing an advance directive shall enable a
			 beneficiary to access, complete, modify, and adopt any advance directive
			 applicable to the State indicated by the beneficiary who is posted as
			 provided under subparagraphs (C) through (E) of subsection (e)(1) and of
			 subsection (e)(2).
							(D)AccessThe advance directive vendor or other entity providing an advance directive shall maintain advance
			 directives in such a way that—
								(i)an eligible beneficiary who has adopted an advance directive with such vendor or entity and any
			 family member, legal representative, or health care proxy legally
			 designated by such beneficiary has direct, has near real-time online
			 access to the beneficiary’s advance directive for purposes of viewing and
			 sharing such advance directive, including communication of the advance
			 directive and corresponding beneficiary’s wishes using nationally
			 recognized health care information technology data content and data
			 transport standards specified by the Secretary;
								(ii)in the case of an eligible beneficiary who has adopted an advance directive with such vendor or
			 entity or any family member, legal representative, or health care proxy
			 legally designated by such beneficiary who is unable or unwilling to use
			 the online access under subparagraph (A), such individual is able to
			 obtain a hard copy of the beneficiary’s advance directive for the purposes
			 of viewing and sharing such advance directive; and
								(iii)providers of services and suppliers participating under this title have near real-time online
			 access to the advance directive of an eligible beneficiary who has adopted
			 an advance directive with such vendor or entity, including communication
			 of the advance directive and corresponding beneficiary’s wishes through
			 secure email and messaging technologies and nationally recognized health
			 care information technology standards specified by the Secretary to
			 improve the accessibility and interoperability of such directives.
								(E)Privacy protections
								(i)In generalThe advance directive vendor or other entity providing an advance directive shall comply with the
			 Federal regulations (concerning the privacy of individually identifiable
			 health information) promulgated under section 264(c) of the Health
			 Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2
			 note), subject to the access authorized under subparagraph (D) and
			 subsection (a)(8).
								(ii)AccessSuch vendor or entity shall utilize standardized data protections and privacy standards, including
			 the Federal regulations described in clause (i), to ensure that the
			 content of an eligible beneficiary’s advance directive is owned and
			 maintained by the beneficiary and can only be accessed by those authorized
			 to access the advance directive under subparagraph (D) and subsection
			 (a)(8).
								(F)Security and testingThe advance directive vendor or other entity providing an advance directive shall certify that—
								(i)all data management and data transfer elements involved in adopting, maintaining, and accessing the
			 advance directive have successfully passed rigorous independent testing
			 regarding standards of timeliness, accuracy, and efficiency;
								(ii)the data management and data transfer elements involved in adopting, maintaining, and accessing the
			 advance directive meet widely accepted industry security standards; and
								(iii)the system that provides access to the advance directive has passed real-time tests simulating a
			 realistic volume of beneficiaries and providers accessing advance
			 directives simultaneously.
								(G)Certified advance directivesThe advance directive vendor or other entity providing an advance directive shall agree to offer
			 certified advance directives (as defined in subsection (a)(2)(A)).
							(H)Beneficiary Surveys
								(i)In generalThe advance directive vendor or other entity providing an advance directive shall agree to
			 administer annual beneficiary surveys on the information described in
			 clause (ii) and submit the results of such surveys to the Centers for
			 Medicare & Medicaid Services.
								(ii)InformationThe information described in this clause, with respect to an annual beneficiary survey and
			 certified advance directive of a beneficiary, is the following:
									(I)Whether the beneficiary had to pay any third party for the creation, storage, or retrieval of the
			 certified advance directive.
									(II)Whether the beneficiary had a health care encounter or emergency that required the location,
			 access, retrieval, or consultation of the certified advance directive and
			 if so, whether the certified advance directive was accessible in online
			 and in near real-time, as required under this section.
									(III)Whether the certified advance directive was actionable.
									(IV)Whether medical personnel followed the certified advance directive.
									(d)Incentive
						(1)In generalThe Secretary shall make a one-time payment of the amount specified in paragraph (2) to each
			 eligible beneficiary who adopts a certified advance directive and
			 registers such directive with the Program.
						(2)Amount
							(A)In generalFor purposes of paragraph (1), the amount specified in this paragraph is—
								(i)for a beneficiary who registers a certified advance directive with the Program in 2017, $75; or
								(ii)for a beneficiary who registers a certified advance directive with the Program in a subsequent
			 year, the amount specified in this paragraph for the preceding year
			 increased by the percentage increase in the Chained Consumer Price Index
			 for All Urban Consumers (as published by the Bureau of Labor Statistics of
			 the Department of Labor) over the preceding year.
								(B)RoundingIf any amount determined under subparagraph (A) is not a multiple of 10 cents, such amount shall be
			 rounded to the nearest multiple of 10 cents.
							(3)FundingFor purposes of carrying out this subsection, the Secretary shall provide for the transfer, from
			 the Federal Supplementary Medical Insurance Trust Fund under section 1841,
			 of such sums as the Secretary determines necessary.
						(4)AdministrationThe Secretary shall, through a full notice and comment rulemaking process, establish procedures
			 for—
							(A)making the incentive payment directly to the eligible beneficiary or a personal account maintained
			 by the beneficiary at a financial institution that has been designated by
			 the beneficiary, and ensuring that no other entity receives the payment on
			 the beneficiary’s behalf; and
							(B)ensuring that a beneficiary does not receive an incentive payment under this section more than
			 once.
							(e)Education and outreach
						(1)In generalThe Secretary shall provide for—
							(A)the inclusion of the statement set forth in paragraph (3) in the Medicare and You handbook under
			 section 1804 and on a clearinghouse website linked to the Internet website
			 of the Centers for Medicare & Medicaid Services;
							(B)the promotion of the benefits of electronic advance directives services, as they become available,
			 through the use of mass communications and other means;
							(C)the inclusion, under the heading Statutory Advance Directive Forms, of any relevant forms, whether mandatory or optional, specified in the statues or regulations of
			 the States to be displayed on a clearinghouse website;
							(D)the inclusion, under the heading Alternative Advance Directive Forms, on a separate clearinghouse website, and in accordance with paragraph (2)—
								(i)of other advance directive forms submitted to the Secretary by individuals and groups in an
			 electronic format specified by the Secretary for which the submitting
			 entity includes, for each form submitted, an opinion by an attorney
			 licensed to practice in the relevant State demonstrating that the
			 submitted form complies with the law of that State; and
								(ii)of the following disclaimer, which shall be prominently posted on the website: This website includes for your consideration alternative advance directive forms submitted by
			 individuals or groups reflecting different perspectives on advance health
			 care decisions which you may wish to review before completing your own
			 advance directive.; and
								(E)the inclusion of a user friendly index on the clearinghouse website by State and, in the case of
			 the Alternative Advance Directive Forms, by the name of the provider, so
			 that a user may readily access those statutory and alternative forms.
							(2)Alternative advance directive forms
							(A)In generalFor purposes of paragraph (1)(D), the following shall apply:
								(i)Not later than 60 days after receiving an advance directive form submitted under such paragraph,
			 the Secretary shall either post the submitted form on a clearinghouse
			 website or provide to the submitting entity a detailed explanation of the
			 basis for the Secretary’s determination that the submitted form does not
			 comply with relevant State or Federal law, which determination shall be
			 subject to judicial review under section 702 of title 5 of the United
			 States Code; and
								(ii)the Secretary shall either remove or refuse to post any submitted form if provided with an official
			 determination by the Attorney General of the applicable State that the
			 form is not in compliance with State law, subject to applicable State law
			 described in subparagraph (B).
								(B)State law describedFor purposes of subparagraph (A), State law described in this subparagraph is—
								(i)a ruling by a court of the applicable State, or by a Federal court applying that State’s law,
			 subject to subsequent rulings by a court or courts with authority to
			 supercede that ruling; or
								(ii)a statute or regulation of the applicable State that provides for a specific procedure for
			 officially determining whether particular advance directive forms comply
			 with State law.
								(3)StatementFor purposes of paragraph (1)(A), the statement included in this paragraph is the following
			 statement, with appropriate insertions in the bracketed segments updated
			 at least annually:WHY YOU MAY WANT TO CONSIDER AN ADVANCE DIRECTIVE Do you ever worry what would happen if you
			 became unable to make health care decisions for yourself because of an
			 illness or injury? Do you hold certain values and beliefs with respect to
			 your medical treatment that you would want to be upheld if you were unable
			 to convey them yourself? That’s what an advance directive is for. You
			 can use it to give directions for your health care providers and family
			 about your health care wishes that are to be followed if you are no longer
			 able to speak for yourself. You can also name someone you trust, like a
			 family member or friend, to give health care directions for you when you
			 can’t do so yourself.You should consider carefully who to choose to speak for you and what directions you want to give
			 to ensure your representative clearly reflects your own values and
			 treatment preferences. You should not feel pressured to violate your own
			 values and preferences, and you are entitled to implement them without
			 discrimination based on age or degree of disability. There are many resources to help you.By choosing the name of a State at [INSERT name of webpage for the index provided in paragraph 4 of
			 this subsection and its URL (and, on the clearinghouse website, include a
			 hyperlink to it)], you can find sample advance directives for that State.
			 You can see any sample or required forms given in State law, as well as
			 others from individuals or groups with different viewpoints on advance
			 health care decisions which you may wish to review before completing your
			 own advance directive.Below is contact information for the accredited vendor in your State who will arrange for your
			 advance directive to be confidentially kept online, where it can be seen
			 by doctors who are treating you so they are made aware of your wishes. You
			 can also give permission to certain other people, like family members or
			 friends, you want to be able to get a copy of your advance directive. If a
			 disagreement about your treatment develops, depending on your State’s law
			 certain other people may also be allowed to see it.This vendor can also help you create an advance directive online or with paper documents, if you
			 wish. Online directives allow you to change or cancel one that no longer
			 fits with your wishes in a more timely manner.[INSERT, name and contact information for currently accredited advance directive vendor (and, on
			 the clearinghouse website, hyperlinks to their website).]Although any adult who is capable of doing so can use these resources to complete an advance
			 directive at any time, Medicare beneficiaries are particularly encouraged
			 to do so when enrolling in Medicare or during the annual enrollment period
			 when you can choose among different Medicare health insurance
			 alternatives.In addition, some Medicare Advantage plans or supplemental insurance plans may offer a financial
			 incentive or other additional benefits for creating an advance directive
			 online.By completing an advance directive you can not only make it more likely that your wishes about
			 health care will be known if you are unable to tell them at the time, but
			 also spare family, friends, and doctors the difficulty of trying to figure
			 out what you would have wanted. These are matters of the highest
			 importance that can affect life-or-death decisions, as well as your future
			 comfort and well-being. You are encouraged to think about them carefully,
			 and give serious consideration to recording your wishes in an advance
			 directive.
						.